Citation Nr: 1524581	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for a bilateral hearing loss disability, including on the basis of clear and unmistakable error (CUE) in a June 2004 rating decision initially considering and denying this claim.

2.  Entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for tinnitus, including on the basis of clear and unmistakable error (CUE) in a June 2004 rating decision initially considering and denying this claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was scheduled for a November 2014 Travel Board hearing pursuant to his request for a hearing in his October 2013 Form 9 Substantive Appeal.  However, in an October 2014 statement the Veteran requested that his hearing be canceled.  As a result, the Board finds his hearing request to be withdrawn.

An April 2015 rating decision reduced the Veteran's disability evaluation for bilateral hearing loss from 20 percent to 0 percent.  The Veteran has not submitted a Notice of Disagreement (NOD) with respect to this rating decision.  The Board notes that the Veteran did submit a May 2013 NOD to a March 2013 rating decision originally proposing the reduction.  However, the Veteran was properly informed by VA that the May 2013 NOD was improper as the March 2013 rating decision was a proposal for reduction, not an actual reduction.  Thus, if the Veteran wishes to appeal the reduction, he must submit a timely NOD to the April 2015 rating decision which actually effectuated the reduction.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1966 to December 1970 but did not file his initial claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus until February 2004, well more than one year after his discharge from service.

 2.  His initial claims for both conditions were denied in a June 2004 decision that he did not appeal, so as a consequence that decision has become final and binding on him based on the evidence then of record.

3.  In June 2010, he filed a petition to reopen both claims, and the RO later granted his claim for a bilateral hearing loss disability and tinnitus in a December 2010 rating decision, assigning an effective date of June 30, 2010, coinciding with the date of receipt of his petition to reopen these claims.  The Veteran requested VA to reconsider this decision, ultimately resulting in the March 2013 rating decision now on appeal.
 
4.  The prior June 2004 rating decision that considered and denied his initial claims did not involve CUE; that earlier decision was not fatally flawed or undebatably erroneous considering the evidence then of record and statutes and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than June 30, 2010, for the grant of service connection for a bilateral hearing loss disability, including on the basis of CUE in the prior June 2004 final and binding rating decision initially considering and denying this claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2014).

2.  The criteria are not met for an effective date earlier than June 30, 2010, for the grant of service connection for tinnitus, including on the basis of CUE in the prior June 2004 final and binding rating decision initially considering and denying this claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for his bilateral hearing loss disability and tinnitus.  So the claim, as it arose in its initial context, has been substantiated by the grant.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also confirmed that no additional VCAA notice is required in this circumstance for such a downstream issue. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  In this matter, the RO issued both a September 2013 SOC, a March 2014 rating decision, and a March 2014 Supplemental Statement of the Case (SSOC) in response to the Notice of Disagreement (NOD) filed after the March 2013 rating decision.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, and in any event, the VCAA does not apply to a CUE claim, irrespective of whether the Board or local RO issued the decision now being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA also does not apply to RO CUE claims).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran has the burden of proof of showing a VCAA notice or assistance error has occurred and, moreover, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.

Furthermore, as will be explained, resolution of this claim ultimately turns on when the Veteran filed his most recent claim, and more specifically the petition to reopen this claim, so an examination and opinion, including a "retrospective" opinion, are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008). 

Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

 II. Effective Date and CUE

The Veteran and his representative argue that the effective date of service connection for both the bilateral hearing loss disability and tinnitus should coincide with the initial claim for this condition, filed in February 2004.  Specifically, the Veteran has alleged that there was clear and unmistakable error in the June 2004 decision that denied the claims.  


      Pertinent Law for Effective Dates

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2014).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

But in Sears v. Principi, 16 Vet. App. 244, 248 (2002), the Court held that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on his earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for a claim reopened on the basis of new and material evidence, other than service treatment records (STRs), received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

Here, the Veteran is not alleging, and the evidence does not otherwise suggest, that he filed a claim for service connection for his bilateral hearing loss or tinnitus within one year of his discharge from service in December 1970, meaning by December 1971.  His initial claim for service connection for these disabilities was not received until February 2004, over 30 years following his release from active duty.  

The RO adjudicated the initial February 2004 claims on their merits, but denied them in a June 2004 rating decision.  He was properly notified of that decision by way of a letter dated June 22, 2004, and mailed to his then-current address of record.  The evidence does not reflect, and he does not contend, that he was not notified of that June 2004 decision.  In addition, there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  This rebuttal requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record - particularly in this circumstance when, as mentioned, there is no dispute as to receipt of notice of that initial decision or concerning his then current address. See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Veteran did not appeal the June 2004 denial of his claim, which he was appropriately notified of, therefore that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  He was also informed of his right to appeal to the Board for the opportunity to demonstrate that his claims for service connection for a bilateral hearing loss disability and tinnitus should have been sustained.  He did not appeal the decision.  

The Veteran later filed a petition to reopen these previously-denied claims for a bilateral hearing loss disability and tinnitus that was received by VA on June 30, 2010.  His claims were granted, in part due to an October 2010 VA examination and opinion as to the etiology of his conditions. 


      
Pertinent Law for CUE

In a February 2014 statement, the Veteran and his representative specifically asserted CUE in the June 2004 rating decision which originally denied entitlement to service connection for hearing loss and tinnitus.  The RO issued a March 2014 rating decision and Supplemental Statement of the Case in response to the Veteran's assertion.

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"To prove the existence of [CUE as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Court has devised a three-prong test for determining whether there was CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.; see also Grover v. West, 12 Vet. App. 109, 
111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994). See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

      Analysis 

The Veteran and his representative allege that the record at the time of the June 2004 rating decision contained the same evidence as was before VA in the December 2010 rating decision granting service connection for both conditions.   Essentially, the Veteran's contention is that the claims should have been granted in the June 2004 rating decision, as they were granted in December 2010 based upon the same evidence.  The June 2004 rating decision denied service connection for both bilateral hearing loss and tinnitus because the evidence did not show a link between the current conditions and the Veteran's military service.  

The medical evidence of record at the time of the June 2004 decision consisted of two private audiograms submitted by the Veteran, and the Veteran's service treatment records which documented that the Veteran was seen for hearing loss in the right ear due to wax buildup resulting from an external ear infection in November 1967.  He was seen again for wax buildup in May 1970.  There was no documentation of tinnitus.  The record did not contain a medical opinion, VA or private, for either condition.

The only evidence at that time was the Veteran's lay statements, the private audiograms, and his service treatment records.  There was no objective medical evidence linking the Veteran's bilateral hearing loss and tinnitus to his military service.  The Veteran had not been afforded a VA medical examination and he had not submitted a private medical opinion linking the conditions to his military service.  
In applying the test set forth in Russell, there is no indication the RO did not have the correct facts available when initially adjudicating the claim, nor that the RO applied the law incorrectly.  The Veteran's private audiograms and service treatment records were on file and considered.   Therefore, there is no evidence of CUE in that prior determination.  The Board notes that the Veteran was not afforded a VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus prior to the June 2004 rating decision.  An examination was not afforded until October 2010.  The December 2010 grant of entitlement to service connection was based in part on the opinion of the October 2010 VA examiner.  However, even if it was determined that a VA medical examination should have been provided prior to the June 2004 rating decision, a failure in the duty to assist, alone, does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision (even on the chance it should have been).  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that a later medical examiner came to a conclusion regarding the etiology of the Veteran's claimed conditions may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently-developed evidence, which in turn clarifies or reconciles points or opinions that previously were in dispute, may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  In short, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Furthermore, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).
Consequently, the earliest possible effective date the Veteran may receive is June 30, 2010, when he filed the successful petition to reopen this claim.  There is no other communication from the Veteran between the 2004 denial and his June 2010 claim to reopen that can be construed as either a formal or informal claim for service connection for his hearing loss disability and/or tinnitus.

The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim. See Sears v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the June 2004 decision denying his claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus and did not file a petition to reopen these claims until June 30, 2010, the June 30, 2010 date is the earliest possible effective date he may receive for the eventual grant of his claim absent the required showing of CUE in the earlier decision.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).





ORDER

Entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for a bilateral hearing loss disability, including on the basis of clear and unmistakable error (CUE) in a June 2004 rating decision initially considering and denying this claim is denied.

Entitlement to an effective date earlier than June 30, 2010, for the grant of service connection for tinnitus, including on the basis of clear and unmistakable error (CUE) in a June 2004 rating decision initially considering and denying this claim is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


